    Fill in this information to identify the case:

    Debtor 1 RICHARD JOSEPH ELLER
    Debtor 2      MARY ELIZABETH ELLER FKA MARY BARTON
    (Spouse, if filing)

    United States Bankruptcy Court for the: Middle District of Pennsylvania
    Case number 5:19-bk-03042-MJC




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                       12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
 the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this
 form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

  Name of creditor: DEUTSCHE BANK NATIONAL TRUST                               Court claim no. (if known): 11
  COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS
  CAPITAL I INC. TRUST 2006-HE5, MORTGAGE PASS-
  THROUGH CERTIFICATES, SERIES 2006-HE5

  Last four digits of any number you            6947                           Date of payment change:                    10/01/2021
  use to identify the debtor’s account:                                        Must be at least 21 days after date of
                                                                               this notice

                                                                               New total payment:                        $1,095.53
                                                                               Principal, interest, and escrow, if any


  Part 1: Escrow Account Payment Adjustment
      Will there be a change in the debtor’s escrow account payment?
            No
            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
             Describe the basis for the change. If a statement is not attached, explain why:

            Current escrow payment: $ 701.46             New escrow payment:    $ 544.87
  *The ‘current escrow payment’ in the attached Escrow Statement will not match the previously filed NOPC or POC as this escrow
  payment is based off the contractual due date. The current escrow payment included in this Notice of Payment Change is based off the
  previously filed court record. This will not have any impact on the borrower.
  Part 2: Mortgage Payment Adjustment
     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-
     rate note?
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
            attached, explain why:

                 Current interest rate:                               %             New interest rate:                               %

                Current principal and interest payment: $ _________              New principal and interest payment: $ __


  Part 3: Other Payment Change

     Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            No
            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
            modification agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change:

                Current mortgage payment: $                         New mortgage payment: $

Official Form 410S1                            Notice of Mortgage Payment Change                                              page 2

Case 5:19-bk-03042-MJC                       Doc Filed 08/04/21 Entered 08/04/21 13:50:36                                    Desc
                                             Main Document   Page 1 of 9
  Debtor1    RICHARD JOSEPH ELLER                              Case number (if known) 5:19-bk-03042-MJC
            First Name     Middle Name         Last Name


  Part 4: Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
  and telephone number.

  Check the appropriate box.
    I am the creditor.

    I am the creditor’s authorized agent.



  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.



      /s/ Mario Hanyon
      Signature
                                                                        Date 08/04/2021



  Print: Mario Hanyon, Esquire (203993)
        First Name       Middle Name           Last Name                Title Attorney



  Company Brock & Scott, PLLC

  Address 302 Fellowship Road, Ste 130
            Number              Street


            Mount Laurel, NJ 08054
            City                   State    ZIP Code


  Contact phone 844-856-6646 x4560                                      Email pabkr@brockandscott.com




Official Form 410S1                          Notice of Mortgage Payment Change                                     page 2

Case 5:19-bk-03042-MJC                      Doc Filed 08/04/21 Entered 08/04/21 13:50:36                         Desc
                                            Main Document   Page 2 of 9
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 Wilkes-Barre Division


IN RE:
RICHARD JOSEPH ELLER and MARY                     Case No. 5:19-bk-03042-MJC
ELIZABETH ELLER FKA MARY BARTON
                                                  Chapter 13
DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE FOR MORGAN
STANLEY ABS CAPITAL I INC. TRUST 2006-
HE5, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-HE5,
      Movant

vs.

RICHARD JOSEPH ELLER and MARY
ELIZABETH ELLER FKA MARY BARTON,
     Debtor.

                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice Of
Mortgage Payment Change has been electronically served or mailed, postage prepaid on August 4,
2021 to the following:

Richard Joseph Eller
451 Hyland Dr.
East Stroudsburg, PA 18301

Mary Elizabeth Eller
451 Hyland Dr.
East Stroudsburg, PA 18301

Patrick James Best, Esq.
ARM Lawyers
18 North 8th Street
Stroudsburg, PA 18360
patrick@armlawyers.com

Jack N. Zaharopoulos, Bankruptcy Trustee
Standing Chapter 13 Trustee
8125 Adams Drive, Suite A
Hummelstown, PA 17036




Case 5:19-bk-03042-MJC       Doc Filed 08/04/21 Entered 08/04/21 13:50:36          Desc
                             Main Document   Page 3 of 9
Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101


                                          /s/ Mario Hanyon
                                          Mario Hanyon, Esquire
                                          (Bar No. 203993)
                                          Attorney for Creditor
                                          BROCK & SCOTT, PLLC
                                          302 Fellowship Road, Ste 130
                                          Mount Laurel, NJ 08054
                                          Telephone: 844-856-6646 x4560
                                          Facsimile: 704-369-0760
                                          E-Mail: pabkr@brockandscott.com




Case 5:19-bk-03042-MJC          Doc Filed 08/04/21 Entered 08/04/21 13:50:36   Desc
                                Main Document   Page 4 of 9
                  EXHIBIT “A”




Case 5:19-bk-03042-MJC   Doc Filed 08/04/21 Entered 08/04/21 13:50:36   Desc
                         Main Document   Page 5 of 9
                                                                   PHH Mortgage Services
                                                                   P.O. Box 5452
                                                                   Mt. Laurel, NJ 08054-5452


Your annual escrow statement
July 20, 2021
                                                                                                     Questions?
                                                                                                     Visit us at
                                                                                                     www.MortgageQuestions.com
                                                                                                     Call toll free 1-877-744-2506
                                                                                                     Fax 1-856-917-8300
                   RICHARD J ELLER
                   MARY E ELLER
                   451 HYLAND DR
                   EAST STROUDSBURG, PA 18301-6732




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on July 16, 2019 under chapter 13 of the
Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at the
number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have more money than is needed, there is a surplus of $2,886.86; however, this
surplus is being retained due to the status of your mortgage. Once your loan returns to a current status, please contact our
Customer Service Department at the above referenced number to determine if the surplus is still valid.

What is a surplus?
A surplus is the difference between the anticipated escrow balance, which is greater than the required escrow balance at the
beginning of the analysis cycle. A surplus typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ
for additional information.
Anticipated escrow account balance (as of September 30, 2021):                       -$ 1,351.14
Escrow adjusted per Proof of Claim*                                                   $5,322.80
Required escrow account balance (as of September 30, 2021 ):                           $1,084.80
Difference resulting in an escrow account surplus:                                     $2,886.86
*This amount reflects the adjustment made for the Bankruptcy Proof of Claim:
a




                                                                                                                                              See reverse è
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by state law, you
are hereby notified that a negative credit report reflecting on an accountholder's credit record may be submitted to a credit reporting agency if credit
obligation terms are not fulfilled.
                                                                                                                                               Page 1 of 4




                                                       This space is intentionally left blank.




              Case 5:19-bk-03042-MJC                    Doc Filed 08/04/21 Entered 08/04/21 13:50:36                                    Desc
                                                        Main Document   Page 6 of 9
 What is my new monthly payment?
 Effective October 2021, your new monthly mortgage payment will be: $1,095.53
                                Current Payment             New Payment
 Principal & Interest                   $550.66                     $550.66
 Escrow Deposit                        $800.05                      $544.87
 Total Payment                       $1,350.71                   $1,095.53

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure your
 new total monthly payment amount is updated with your service provider.

 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $544.87, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the October 2021 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.

 Description                          Current Annual Payment            Projected Annual Payment
 Taxes                                           $6,851.88                           $5,092.50
 Insurance                                       $1,344.00                           $1,441.00
 Escrow Disbursements
 Already Paid                                                                                $5.00

 TOTAL                                                $8,195.88                         $6,538.50


 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that all or a portion of a payment or
 disbursement on that row has not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from
 projected activity either in the amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $1,089.74 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $1,346.20- will be reached in September 2022. When subtracted from your minimum
 required balance of $1,089.74, an Escrow Surplus results in the amount of $2,886.86. These amounts are indicated with LP. You will receive an
 Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you
 should keep this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service
 Department toll free at 1-877-744-2506.




                                                                                                                                  Page 2 of 4


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                          Suite no.


City                                                 State           Zip code


Home telephone                                Business telephone     Extension

(          )                                  (        )
E-mail address




                   Case 5:19-bk-03042-MJC                  Doc Filed 08/04/21 Entered 08/04/21 13:50:36                    Desc
                                                           Main Document   Page 7 of 9
                                                      PHH Mortgage Services
                                                      P.O. Box 5452
                                                      Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)
July 20, 2021                                                                                Questions?
                                                                                             Visit us at
           RICHARD J ELLER
                                                                                             www.MortgageQuestions.com
           MARY E ELLER
           451 HYLAND DR                                                                     Call toll free 1-877-744-2506
           EAST STROUDSBURG, PA 18301-6732                                                   Fax 1-856-917-8300




        Escrow account projections for the coming year
                                       Anticipated amounts           Anticipated amounts
                                              paid into your              paid out of your           Anticipated escrow                      Required escrow
Date            Description             escrow account ($)            escrow account ($)             account balance ($)                   account balance ($)
                Opening balance                                                                             - 1,351.14                          1,084.80
Oct 2021                                           544.87                                                      -806.27                          1,629.67
Nov 2021                                           544.87                                                      -261.40                          2,174.54
Dec 2021                                           544.87                                                       283.47                          2,719.41
Jan 2022                                           544.87                                                       828.34                          3,264.28
Feb 2022                                           544.87                                                     1,373.21                          3,809.15
Mar 2022                                           544.87                                                     1,918.08                          4,354.02
Apr 2022        CITY/TWN TAX                       544.87                       1,035.61                      1,427.34                          3,863.28
May 2022                                           544.87                                                     1,972.21                          4,408.15
Jun 2022                                           544.87                                                     2,517.08                          4,953.02
Jul 2022        HAZARD INS.                        544.87                       1,441.00                      1,620.95                          4,056.89
Aug 2022                                           544.87                                                     2,165.82                          4,601.76
Sep 2022        SCHOOL TAX                         544.87                       4,056.89                     -1,346.20                          1,089.74 LP
Total                                           $6,538.44                      $6,538.50

                                          LP - indicates your required escrow lowest balance


        Prior year account History
                                                        Amounts paid into                     Amounts paid out of                             Escrow account
                                                      your escrow account                    your escrow account                                     balance
Date            Description              Anticipated ($)          Actual ($)    Anticipated ($)         Actual ($)       Anticipated ($)            Actual ($)
                Opening balance                                                                                              1,365.98            -25,265.28
Oct 2020                                        682.99                     *                                                 2,048.97            -25,265.28
Nov 2020                                        682.99                     *                                                 2,731.96            -25,265.28
Dec 2020                                        682.99          1,423.18 *                                                   3,414.95            -23,842.10
Jan 2021                                        682.99           711.59 *                                                    4,097.94            -23,130.51
Feb 2021                                        682.99           711.59 *                                                    4,780.93            -22,418.92
Mar 2021                                        682.99           711.59 *                                                    5,463.92            -21,707.33
Apr 2021        CITY/TWN TAX                    682.99                     *        1,035.60          1,035.61*              5,111.31            -22,742.94
May 2021                                        682.99          1,413.05 *                                                   5,794.30            -21,329.89
Jun 2021        AGENCY FEES                     682.99                     *                               5.00*             6,477.29            -21,334.89
Jul 2021        HAZARD INS.                     682.99         24,078.72 E          1,344.00                     E           5,816.28              2,743.83
Jul 2021        HAZARD INS.                                                                           1,441.00*              5,816.28              1,302.83
Aug 2021                                        682.99           701.46 E                                        E           6,499.27              2,004.29
Sep 2021        SCHOOL TAX                      682.99           701.46 E           5,816.28          4,056.89E              1,365.98             -1,351.14
Total                                         8,195.88         30,452.64            8,195.88          6,538.50




                                                                                                                                             Page 3 of 4
              Case 5:19-bk-03042-MJC         Doc Filed 08/04/21 Entered 08/04/21 13:50:36                                        Desc
                                             Main Document   Page 8 of 9
                                                           PHH Mortgage Services
                                                           P.O. Box 5452
                                                           Mt. Laurel, NJ 08054-5452




                                        ESCROW ANALYSIS BORROWER GUIDE
                                        FREQUENTLY ASKED QUESTIONS (FAQ)

What’s an escrow analysis?                                                  of funds in the escrow account will be determined at the time of
                                                                            the escrow analysis. Additionally, it is possible the escrow
The Real Estate Settlement Procedures Act, “RESPA”, requires                account could end up with a balance which is greater than the
servicers perform an escrow analysis at least one time annually.            required cushion amount. This is referred to as a “Surplus”.
Any increase or decrease to your annual property taxes and/or
insurance premiums may cause the mortgage payment amount                    If I want to send in funds to the escrow account, where do
to change. We provide details of the annual analysis in the                 I send the payment?
Escrow Account Statement. The statement details the most
recent escrow review. You may receive more than one analysis in             You may direct a deposit of any amount solely to the escrow
the year. There are a number of reasons for an interim escrow               account using our pay by phone service, or Website. There may
analysis. The most common reasons are:                                      be fees associated with these payment services. You may also
• The loan was acquired from another servicer.                              send in additional funds to escrow by mail. If by mail, then be
• A material change to insurance or tax amounts due.                        sure to write the loan number on your check, specify “ESCROW
• Changes which occur after closing.                                        application” on the memo line and mail to:
• Change in Tax or Insurance due dates.                                     P.O. Box 371867
                                                                            Pittsburgh, PA 15250-7867
How is the required escrow beginning account balance                        Overnight mail: Attn: 37186
determined?                                                                 500 Ross Street 154-0470
                                                                            Pittsburgh, PA 15250.
The required beginning escrow balance is made up of a cushion
                                                                            Once the escrow funds are received, the monthly escrow
plus any prorated taxes and/or insurance needed to fulfill the
                                                                            payment will be adjusted within 10 business days of posting.
anticipated disbursements for the next 12 months.
                                                                            Please be advised, if the escrow analysis discloses a shortage
Why did the monthly escrow payment change?                                  greater than one month’s escrow payment, PHH cannot and
                                                                            does not require repayment of this amount and, instead, PHH has
The monthly escrow payment is comprised of 1/12th of all                    spread any shortage across the monthly escrow payments.
anticipated annual disbursements. If there is an increase or
decrease in the annual tax and/or insurance amounts the monthly             What should I do if the loan is escrowed and I received a
escrow collection will change. Please refer to the escrow analysis          delinquent tax bill, tax exemption, or tax reduction notice?
for a more detailed explanation of the disbursement amounts.
                                                                            Write the loan number on the correspondence and send it to us
What’s an escrow cushion?
                                                                            as follows:
                                                                            PHH Mortgage Servicing
An escrow cushion is the amount of money set aside in the
                                                                            Attn: Tax Department
escrow account to cover any unanticipated costs such as an
                                                                            P.O. Box 24665
increase in property taxes or insurance premiums and prevents
                                                                            West Palm Beach FL 33416-4665
the escrow balance from being overdrawn. An escrow cushion is
                                                                            Fax 562-682-8880
held unless the mortgage documents or state law directs
                                                                            Email: KanaTax@mortgagefamily.com
otherwise.
                                                                            What should I do if I received a check from my insurance
If the escrow account has a surplus when will I receive the
                                                                            carrier for property damage or have questions regarding
overage check?
                                                                            an existing claim?
If the escrow analysis resulted in an escrow surplus greater than
$50.00 and the account is not more than 30 days past due (per               Please contact Assurant toll free 888-882-1815 Monday through
RESPA, current is defined as the servicer receiving the borrower’s          Friday 8:00am - 9:00pm ET and Saturday 8:00am - 5:00pm ET.
payments within 30 days of the payment due date), has not been
referred to foreclosure, and the account is not in bankruptcy at            What should I do if I change insurance carriers?
the time the escrow analysis is performed, an escrow refund
check will either be included with the escrow analysis statement            Insurance policy information can be faxed to 937-525-4210 or
or sent under separate cover within 30 business days. Any                   uploaded to MyCoverage Website at
surplus under $50.00 will be adjusted from the monthly escrow               mycoverageinfo.com/mortgagefamily or send via email to
payment.                                                                    MortgageFamily@MyCoverageinfo.com. If you have any questions
                                                                            regarding your insurance policy information, please contact our
How do I remove the escrow account?                                         Insurance customer care directly for further assistance at
                                                                            888-882-1855, Monday through Friday, 8:00am - 9:00pm ET and
Please contact customer service to request a review of the loan             Saturday 8:00am - 5:00pm ET.
for escrow waiver eligibility. Please be advised that investor
requirements may not allow the escrow account termination.                  What do I do if the account was escrowed as a result of a
                                                                            delinquent tax payment notice and I have proof of
How did you calculate the new escrow payment?                               payment?

We list all possible disbursements or expenses such as property             Write your loan number on the correspondence and send it to us
taxes or insurance premiums to be paid on your behalf for the               as follows:
next 12 months. We take the total and divide the amount by 12               PHH Mortgage Servicing
payments. Total anticipated disbursements divided by 12                     Attn: Tax Department
payments equals the Monthly Escrow Payment. Due to changes                  P.O. Box 24665
in property taxes or insurance premiums, it is possible the escrow          West Palm Beach FL 33416-4665
account could end up with a balance which is less than the target           Fax 561-682-8880
cushion amount. This is referred to as a “Shortage”. Any shortage           Email: Proofoftaxpayments@mortgagefamily.com

                      To obtain additional information about the account, visit www.MortgageQuestions.com



                                                                                                                                  Page 4 of 4
           Case 5:19-bk-03042-MJC                Doc Filed 08/04/21 Entered 08/04/21 13:50:36                              Desc
                                                 Main Document   Page 9 of 9
